DETAILED ACTION

The Information Disclosure Statement(s) filed 03/02/2021 and 06/29/2021 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election filed 9/13/2022 has been entered. Claims 12-15 have been cancelled. Claims 20-24 have been added. Claims 1-11 and 16-24 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20180362169 A1).
Regarding claim 1, Du teaches an air mobility vehicle comprising: a vehicle body that includes a cabin (Figure 1-4, 8-12); an engine mounted in the vehicle body and configured to provide mechanical driving force or electric energy (¶ [0043]); a battery configured to be charged with the electric energy from the engine (¶ [0010-0011, 0043, 0047]); main rotors configured to operate using the electric energy of the battery and electric power generated by the engine to perform takeoff, landing, and cruising (¶[0043] Figure 1, elements 103c-f); auxiliary rotors disposed at or adjacent to a center of gravity of the vehicle body (Figure 1-4, 8, 10, and 12 elements 103a-b, 203a-b, 802a-b, 1002a-b, and 1203a-b are demonstrated adjacent to the center of gravity) and mechanically connected to the engine via a clutch (¶ [0013]), the auxiliary rotors configured to perform the takeoff, the landing, or the cruising (depicted in Figures 1 and 2 and explained in ¶ [050-053]) by receiving the mechanical driving force from the engine when the clutch is in an engaged position (the aircraft and mechanical rotors are driven through a clutch. As such, the aircraft may be considered so configured). Du fails to specifically teach a controller configured to monitor states of the battery and the main rotors and to control operations of the engine and the clutch.  However, Du teaches that the aircraft is controllable, and that the flying posture of the aircraft may be changed by altering a magnitude or direction of thrust (¶ [0021-0023, 0045-0046]). More, Du teaches that the fuel engines may be driven through an aircraft. Even more, Du teaches that the aircraft may use the generator or fuel engine to generate power to charge batteries in order to meet future requirements of additional power (¶ [0043]). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to suggest that Du’s aircraft comprised a flight controller in order to actually fly and pilot the aircraft. More, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that Du’s grid connected power supply comprised a battery monitor that created an alert when additional power was required such that Du’s generator and/or fuel engine could charge the batteries (as taught by Du).
Regarding claim 2, Du teaches the invention discussed in claim 1, wherein the engine comprises an internal combustion engine (Abstract).
Regarding claim 3, Du teaches the invention discussed in claim 1, wherein the battery is provided in the cabin of the vehicle body or collinear with wings of the vehicle body (Claim 8 teaches that the aircraft comprises a battery), and the main rotors are provided right and left of the battery in equal numbers (Claim 8 also teaches that one or more battery may power one or more propulsion units directly. Figure 1 teaches the use of 4 electrically propelled rotors. As such, an even number of rotors are provided right and left of the battery).  
Regarding claim 4, Du teaches the invention discussed in claim 1, wherein the auxiliary rotors are provided right and left of the cabin (as depicted in Figures 1-4 , 8-10, and 12).  
Regarding claim 5, Du teaches the invention discussed in claim 1. Du fails to specifically teach wherein the auxiliary rotors are provided to be consistent with the center of gravity of the vehicle body in a transverse direction while being located at a distance within 0.002 times a length of the vehicle body from the center of gravity of the vehicle body in a longitudinal direction. However, Du’s aircraft comprises two auxiliary rotors on a wing or nacelle, located approximately near the center of gravity in Figures 1-4 , 8-10, and 12. It would have been obvious to one of ordinary skill in the art before the effective filing date to specify a precise measurement for the location of the auxiliary rotors, since it has been held that where the general conditions of a claim are disclosed in the prior art (the auxiliary rotors of Du), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.6.
	Regarding claim 7, Du teaches the invention discussed in claim 1, wherein the auxiliary rotors are oriented in a vertical direction to provide auxiliary propulsion force in a downward direction to assist in lifting of the vehicle body (Figures 1-13).
Regarding claim 11, Du teaches the invention discussed in claim 1, wherein, when the state of charge of the battery is low, the controller is configured to charge the battery or support power supply to the main rotor by operating the engine (¶ [0043]), and when driving force of the main rotors is insufficient or at least one of the main rotors malfunctions, at least one of the auxiliary rotors is configured to be driven by movement of the clutch to the engaged position (the response to claim 1 satisfies this limitation).
Regarding claim 16, Du teaches a method of operating an air mobility vehicle that includes an engine (abstract. ¶ [0043]) and a battery mounted in a vehicle body (¶ [0043]), the method comprising: charging the battery with electric energy from the engine (¶ [0043]); operating main rotors using the electric energy of the battery and electric power generated by the engine to perform takeoff, landing, and cruising (¶ [0043]); operating auxiliary rotors to perform the takeoff, the landing, or the cruising by receiving a mechanical driving force from the engine when a clutch is in an engaged position (¶ [0012-0013, 0043]) the auxiliary rotors disposed at or adjacent to a center of gravity of the vehicle body Figure 1-4, 8, 10, and 12 elements 103a-b, 203a-b, 802a-b, 1002a-b, and 1203a-b are demonstrated adjacent to the center of gravity) and mechanically connected to the engine via the clutch (¶ [0012-0013]);  Du fails to specifically teach monitoring states of the battery and the main rotors and controlling operations of the engine and the clutch.  However, Du teaches that the aircraft is controllable, and that the flying posture of the aircraft may be changed by altering a magnitude or direction of thrust (¶ [0021-0023, 0045-0046]). More, Du teaches that the fuel engines may be driven through an aircraft. Even more, Du teaches that the aircraft may use the generator or fuel engine to generate power to charge batteries in order to meet future requirements of additional power (¶ [0043]). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to suggest that Du’s aircraft comprised a flight controller in order to actually fly and pilot the aircraft. More, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that Du’s grid connected power supply comprised a battery monitor that created an alert when additional power was required such that Du’s generator and/or fuel engine could charge the batteries (as taught by Du).
Du teaches the invention discussed in claim 16. Du fails to specifically teach wherein the auxiliary rotors are provided to be consistent with the center of gravity of the vehicle body in a transverse direction while being located at a distance within 0.002 times a length of the vehicle body from the center of gravity of the vehicle body in a longitudinal direction. However, Du’s aircraft comprises two auxiliary rotors on a wing or nacelle, located approximately near the center of gravity in Figures 1-4 , 8-10, and 12. It would have been obvious to one of ordinary skill in the art before the effective filing date to specify a precise measurement for the location of the auxiliary rotors, since it has been held that where the general conditions of a claim are disclosed in the prior art (the auxiliary rotors of Du), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.6.
Regarding claim 19, Du teaches the invention discussed in claim 16, further comprising: charging the battery or supporting power supply to the main rotor by operating the engine when the state of charge of the battery is low (¶ [0043]); and driving at least one of the auxiliary rotors by movement of the clutch to the engaged position (¶ [0012-0013] and claims 11 and 12), when driving force of the main rotors is insufficient or at least one of the main rotors malfunctions (¶ [0044]).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20180362169 A1) in view of MacVicar (US Patent Number 1627856).
Regarding claim 6, Du teaches the invention discussed in claim 1, wherein the engine is located at a point between the auxiliary rotors and the battery (depicted in Figures 5-7), wherein the engine is provided with a drive shaft in a front portion of the engine (Figures 5-7). Du fails to specifically teach portions of a division shaft extending right and left of the engine are configured to receive driving force via the drive shaft, and wherein the auxiliary rotors are configured to be rotated by the division shaft. However, use of a division shaft to drive rotors is well known in the art. MacVicar teaches an analogous rotorcraft comprising a plurality of division shafts, intermediate gearing, and a plurality of rotors configured to be rotated by a division shaft. It would have been obvious to one of ordinary skill in the art to modify Figure 1-4, 8, 10, and 12 of Du such that the auxiliary rotors were connected via a division shaft, in order to remove the weight of one combustion engine such that the range could be extended after take-off by incorporating more electrical energy.

Allowable Subject Matter
Claims 8-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-24 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644